85 F.3d 638
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Guy Wallace BRONCHEAU, Jr., Defendant-Appellant.
No. 94-30430.
United States Court of Appeals, Ninth Circuit.
Submitted April 9, 1996.*Decided May 13, 1996.

1
Before:  PREGERSON and TASHIMA, Circuit Judges, and JONES, District Judge.**


2
MEMORANDUM***


3
In this case involving a murder within the Nez Perce Indian Reservation, the Appellant cites only two cases and one statute in an effort to seek a reversal of the sentence imposed.   The essence of the complaint is that the Appellant received a more severe sentence than his co-defendant.


4
The facts reveal the co-defendant was much less culpable and provided essential testimony to the government.   The two cases cited by the Appellant support the government.


5
It is well settled that a disparity in sentences among defendants is not a sufficient ground for attacking an otherwise proper sentence imposed under the Guidelines.   United States v. Ho, 932 F.2d 1343, 1345 (9th Cir.1991).   In fact, a district court may not depart to correct sentencing disparities between co-defendants.  United States v. Mejia, 953 F.2d 461, 467-68 (9th Cir.1991).


6
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 The Honorable Robert E. Jones, United States District Judge, District of Oregon, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or used by the courts of this circuit except as provided by Ninth Circuit Rule 36-3